Citation Nr: 1438693	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  08-27 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from April 1962 to April 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which declined to reopen a previously denied claim for entitlement to service connection for organic brain syndrome, to include schizophrenia. 

In a January 2012 decision, the Board reopened the previously denied claim for entitlement to service connection for organic brain syndrome, to include schizophrenia, and then bifurcated the issue and awarded service connection for organic brain syndrome.  The Board remanded the issue for entitlement to service connection for schizophrenia to the RO (via the Appeals Management Center (AMC)) for additional development, to include a new VA examination to determine the nature and etiology of the Veteran's schizophrenia. 

In a January 2012 rating decision, the AMC implemented the Board's determination to award for service connection for organic brain syndrome, to include dementia, and assigned a 100 percent evaluation, effective from September 26, 2006 (the date of claim to reopen). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

Based on a review of the record, the Board finds that another VA psychiatric examination is needed.  During the pendency of the appeal, the Veteran has been afforded two VA psychiatric examinations in conjunction with his claim, but those examination reports do not contain sufficient information for adjudication of the claim.   

An October 2008 VA psychiatric examination report shows that the VA examiner concluded that the Veteran's most prominent symptoms are his delusions and auditory hallucinations, but the 2008 VA examiner stated that he was unable to determine whether those symptoms are due to schizophrenia of a genetic etiology or an organic disorder from cumulative head trauma.  In a July 2012 VA psychiatric examination, the VA examiner concluded that the Veteran's schizophrenia was less likely than not related to his period of service or resulted from his boxing induced organic brain syndrome.  The 2012 VA examiner further stated that the Veteran suffered from two independent and unlinked diagnosed disorders, schizophrenia and dementia secondary to organic brain syndrome.  However, the 2012 VA examiner failed to identify whether symptomatology was associated with each diagnosed disorder.  

Given the unclear findings, the Board finds that clarification is necessary in order to determine whether the symptoms due to the Veteran's non-service connected schizophrenia can be distinguish from the symptoms associated with his service-connected dementia secondary to organic brain syndrome.  Notably, the Board is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181 (1998).  

In addition, there is no VA medical opinion of record that addresses whether the Veteran's schizophrenia is aggravated by his now service-connected dementia secondary to organic brain syndrome.  Under 38 C.F.R. § 3.310 (a), service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury and secondary service connection may be found where a service- connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service- connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  An amendment to 38 C.F.R. § 3.310, effective October 10, 2006, was enacted.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen and adds language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.

Accordingly, the case is REMANDED for the following action:

1. By appropriate means, and with any necessary assistance from the Veteran, the RO/AMC should seek to identify and obtain any outstanding records of pertinent medical treatment that are not yet on file.

2. Update the claims folder with the Veteran's VA treatment.

3. Once all the available records have been obtained and associated with the claims folder, schedule the Veteran for a VA psychiatric examination in conjunction with his schizophrenia claim.  The claims folder must be made available to and reviewed by the examiner.  The examiner should elicit a complete history from the Veteran, the details of which should be recited in the examination report.  All necessary testing should be conducted.

Based on a review of the claims file, including the Veteran's reported medical history and assertions, and the results of examination, the examiner should answer the following:

a).  Is it possible to distinguish the symptomatology which is attributable to the Veteran's schizophrenia and that which is attributable to his service-connected organic brain syndrome with dementia.  If the examiner cannot ascribe particular symptoms to a specific diagnosis, this should be indicated.

b).  Is it is at least as likely as not that the Veteran's schizophrenia is proximately due to or aggravated by his service-connected dementia secondary to organic brain syndrome.  If aggravation (increase in severity of the disability) is found, the examiner should identify that aspect of the schizophrenia which is due to aggravation.  In so doing, the baseline of the schizophrenia prior to aggravation should be identified.

 The examiner should provide a rationale for any the opinions expressed in the examination report.  If the examiner determines that it is not feasible to respond to any of the inquiries mention above, the examiner should explain why it is not feasible to respond.

4. After completing the requested action, and any additional notification and/or development deemed warranted, the RO/AMC should re-adjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, the RO/AMC should furnish the Veteran and his Representative with a supplemental statement of the case and afford the applicable time period during which the Veteran can respond.  Thereafter, the RO/AMC should return the case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



